REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND

                 No. 2174

           September Term, 2014

_______________________________________


   IN RE: ADOPTION OF SCOTT W.V.




     Meredith,
     Kehoe,
     Moylan, Charles E., Jr.
           (Retired, specially assigned),

                     JJ.



          Opinion by Meredith, J.



     Filed: October 29, 2015
       Scott W.V., appellant, was adopted as an infant in 1958. His adoptive parents are now

deceased. Appellant has long been interested in learning whatever information he can about

his birth parents, and has been able to access redacted portions of his adoption case file. The

process has stalled, however. This appeal addresses the denial of appellant’s request to access

any of the information about his birth father that was redacted from the original adoption

case file. The Circuit Court for Montgomery County denied appellant’s motion, and stated

that “[t]here is no further information for the Court to release to the [appellant] as there is no

non-identifying information to which the [appellant] is entitled pursuant to Family Law

Article §§ 5-3A-40 and 41.”1


       1
        Maryland Code (1984, 2006 Repl. Vol.), Family Law Article (“FL”), § 5-3A-40
provides:

       (a)     (1)    (i)    On request of an adoptee or adoptive or former parents
                      of an adoptee and without a showing of need, a child
                      placement agency shall provide information, other than
                      identifying information, in its adoption record on the
                      adoptee.

                      (ii)    If a child placement agency denies a request under this
                      paragraph, then on petition of an adoptee or adoptive or former
                      parent and without a showing of need, a court shall order access
                      for the petitioner to inspect, in accordance with subsection (b)
                      of this section, the agency’s record on the adoptee.

               (2)    On petition of an adoptee or an adoptive or former parent of an
               adoptee and without a showing of need, a court shall order access
               for the petitioner to inspect, in accordance with subsection (b) of this
               section, the court’s record on the adoptee.

       (b)     A court may not order opened for inspection under this section any
       part of a record that contains identifying information.
                                                                           (continued...)
       Appellant contends on appeal that the circuit court’s denial of his motion was both an

error of law and an abuse of discretion because, he argues, the information he seeks — which

was used by an intermediary and a professional investigator in a fruitless but “exhaustive”

attempt to locate his birth father — is necessarily non-identifying information, and, under FL

§ 5-3A-40, he is entitled to all non-identifying information without a showing of need. No

other party has filed a brief in this appeal.

                                QUESTIONS PRESENTED

       Appellant presents two questions for our review:

       1.     Whether the trial court’s denial of appellant’s unopposed motion
              requesting additional information about his birth father was erroneous
              as a matter of law because it incorrectly interpreted the category of
              “identifying information” defined at Annotated Code of Maryland,
              Family Law Article, § 5-3A-01(d) to include information that revealed
              neither his birth father’s identity nor location?

       2.     Whether the trial court’s denial of appellant’s unopposed motion
              requesting additional information about his birth father was an abuse
              of discretion in failing to recognize that the special and compelling
              reasons presented by appellant’s motion outweigh the interests of the
              birth parents and to issue written findings as to the interests sought to
              be protected by the order?




       1
      (...continued)
(Emphasis added.)

       For purposes of FL § 5-3A-40, “identifying information” is defined as follows in FL
§ 5-3A-01(d): “‘Identifying information’ means information that reveals the identity or
location of an individual.”

                                                2
       For the reasons that follow, we will remand this case, without affirmance or reversal,

to the Circuit Court for Montgomery County for further proceedings in accordance with this

opinion.

                        FACTS AND PROCEDURAL HISTORY

       Appellant was born at the Florence Crittenton Maternity Home in Washington, D.C.,

on May 1, 1958. His natural mother was an unmarried 33-year-old secretary who had

concealed her pregnancy from her parents, quit her job with the federal government, and

entered a maternity home sometime after Christmas in 1957. According to the 1958 Report

of Adoption Investigation, appellant’s mother was “anxious that no hint of the pregnancy

become known to [her] parents, who are very substantial, conservative people, as she knew

they would be very hurt.” For the first thirteen days after appellant’s birth, he was cared for

in the maternity home by his birth mother. He was then placed in the care of an adoption

agency on May 14, 1958. The agency’s (heavily redacted) records indicate that appellant was

placed with his adoptive family on June 11, 1958, and that his adoption was finalized on

December 22, 1958.

       The record of the circuit court proceedings in this case reveals that, in 2002, appellant

contacted the Montgomery County Department of Health and Human Services “to learn

about his adoption and birth history.” Helen Clark, an adoption social worker with the

Department, acted as an intermediary, and reviewed appellant’s sealed adoption records. Ms.




                                               3
Clark wrote appellant a letter on May 23, 2002, summarizing the non-identifying information

she had learned about the circumstances of his birth and adoption. Ms. Clark’s letter stated:

       Your birth mother was described as being healthy, exceptionally tall and
       slender. She was thirty-three years of age when she gave birth to you. At that
       time, she had no other children. She was one of two children, with a younger
       brother who was aware of her pregnancy. Your birth mother was very
       dependent upon her parents and she found it difficult to break away from home
       because she believed her mother would be depressed at the prospect of both
       of her children being away from her. They were unaware of her pregnancy.

       Your birth mother completed two years of college and worked as a secretary.
       The record indicated that your birth parents knew each other very briefly and
       that your birth father was your birth mother’s first sexual experience. After
       your birth, your birth mother gave you personal care during the thirteen days
       you were together in a maternity home. She was pleased to know something
       of your adoptive parents and expressed satisfaction with the adoption plan.
       The record also indicated that whenever your birth mother returned to her
       family she wrote two or three letters and sent a card while on a trip. However,
       it is unclear from the record as to whom the letters and card were addressed or
       sent. The items were not in the record.

       There is very little information in your record regarding your birth
       father. Nothing was known regarding his health. He was a college
       graduate and employed as an architectural engineer. His age was not
       provided.

       At birth, you weighed six pounds, fourteen ounces and were nineteen inches
       long. You were born at 1:41 p.m. Forceps were used, causing a right occipital
       hematoma that completely disappeared within a few weeks. No birth father
       is listed on your original birth certificate. You were placed into foster care
       on May 14, 1958, and placed with your adopt[ive] family on June 11, 1958.

       I hope this information is helpful.

(Emphasis added.)




                                             4
       On July 20, 2009, appellant filed a Verified Motion to Unseal Adoption Records and

Petition for Inspection of Non-Identifying Information and Appointment of an Intermediary,

along with a request for hearing. Appellant represented that he was seeking “access to his

adoption records to the greatest extent permitted by law” and “the opportunity to inspect his

sealed adoption records firsthand, to the greatest extent possible in view of the

confidentiality laws protecting the privacy wishes and identifying information of his birth

mother.” (Emphasis in original.) In the motion, appellant cited FL § 5-3A-40(a)(2) in

support of his argument that, as an adoptee, he was entitled to the release of non-identifying

information from his adoption case file without a showing of need. In addition, appellant

asserted that he had a variety of “special and compelling reasons” that entitled him to access

to “as much information as is possible under Md. R. 16-1009[.]”2 Appellant pointed to the

fact that his then-11-year-old son was of abnormally short stature, and family health

information “would allow [appellant] and his wife to make an informed decision regarding

treatment for their son’s abnormal growth rate and consider the usefulness of endocrine

treatment,” which was of a time-sensitive nature. Appellant’s motion was denied without

a hearing, as was his motion for reconsideration.



       2
        Maryland Rule 16-1009 enables a party to a case to petition to either have the case
record sealed or otherwise limited, or “to permit inspection of a case record . . . that is not
otherwise subject to inspection under the Rules in this Chapter or Title 20.” The Rule
provides, at (d)(4)(B), that a court, in deciding whether to permit inspection of an otherwise-
sealed case record, must consider “whether a special and compelling reason exists to permit
inspection.”

                                              5
       Appellant appealed to this Court, but, before this Court could consider the merits of

that appeal, the parties filed a consent motion to remand, which we granted via order of

December 2, 2010. See Scott W. V.[] v. Montgomery County Department of Health and

Human Services, No. 0034, September Term, 2010, order entered December 2, 2010. We

ordered the Circuit Court for Montgomery County to enter orders

       directing the custodian of the appellant’s adoption case record to permit the
       appellant to personally inspect and copy the index of the adoption case record,
       if there is an index that is kept apart from the docket itself, and provided that
       all identifying information is redacted from the index prior to inspection; and
       . . . [to] permit the appellant, pursuant to Md. Code Ann., Family Law § 5-3A-
       40(a)(2)(b), to personally inspect and copy the non-identifying information
       contained in the record, provided that all identifying information is redacted
       prior to inspection; and . . . [to] schedule a full adversary hearing on the
       appellant’s motion under Md. R. 16-1009 concerning access to the parts of the
       case record not otherwise subject to inspection; and . . .[to] schedul[e] a
       hearing on appellant’s request for the appointment of an intermediary to
       contact his birth father to obtain urgently needed medical information,
       pursuant to Family Law § 5-3A-41.

       Upon remand, a guardian ad litem was appointed for the birth mother, and a

confidential intermediary was appointed to attempt to contact appellant’s birth mother. In

the order appointing the confidential intermediary, the court directed the intermediary to

attempt to ask the birth mother certain questions embodied in a three-page attachment to the

order. On September 27, 2011, the intermediary was able to converse with appellant’s birth

mother via telephone. According to the intermediary’s confidential memorandum of that

phone call, the birth mother was “cooperative,” but also “very firm and adamant that she will

not respond to the list of questions that was attached to the order.” The birth mother also told


                                               6
the intermediary that she “did not recall the height of the birth father, and only knew his first

name.” It was the opinion of the intermediary that, based on the “very limited information

from the birth mother, as well as information from the court’s adoption record,” the

intermediary “did not, and does not currently, have sufficient information to identify, locate

and contact the birth father, or determine if he is deceased.”

       On April 12, 2012, the court entered an order appointing a guardian ad litem for the

birth father, specifying that “the overriding interest” of the guardian “shall be to protect [the

birth father’s] privacy rights[.]” The order gave the birth father’s guardian ad litem access

to appellant’s unredacted adoption case file. It also recognized that the parties had recently

discovered the name of the private adoption agency that handled (or was the successor to the

entity that in 1958 had handled) appellant’s adoption, and the order directed that agency,

upon appellant’s request, to redact its records pertaining to appellant’s adoption and to

provide the redacted records to the guardians ad litem. The order further directed the

guardians ad litem to review the redacted records and notify the court whether they approved

the release of the redacted records to appellant.

       Pursuant to FL § 5-3A-41, the April 12, 2012, order also appointed an intermediary,

Bethany Stahl, who was a licensed graduate social worker, “to perform a diligent search to

identify, locate and try to contact the birth father to obtain urgently needed medical

information . . . that would be likely to assist [appellant’s] family in making an informed

decision about treatment” of their son’s growth issues. The intermediary was granted full


                                               7
access to the unredacted adoption case record. The order provided that, “[a]t [appellant’s]

expense, and at the intermediary’s discretion, the intermediary may engage a private

investigator or other search and trace services to assist in locating the birth father using the

identifying information contained in the court and agency records, taking care that no

identifying information is released to the [appellant][.]”

       The April 12 order also included the following provision which contemplated the

release of additional information to appellant:

       [It is further ordered] that, if the identity and location of the birth father is
       still unknown to the intermediary to the birth father after an exhaustive
       search is made by her or at her direction, the Court shall consider the
       release to [appellant] of additional information about the birth father
       from the Court’s sealed adoption case record and the private adoption
       agency’s record (subject to the review and recommendations of the Guardian
       Ad Litem appointed to represent each birth parent) on the basis that this
       information would be by definition non-identifying information to which
       [appellant] is entitled under law[.]

(Emphasis added.)

       As ordered, the court-appointed intermediary commenced a search for appellant’s

birth father, and enlisted the help of a private investigator. On October 10, 2013, the

intermediary filed a summary of her investigation, along with a summary of the efforts made

by the private investigator. In her summary, the intermediary mentioned having shared the

original adoption record with the private investigator, “[a]lthough there was less information

in the file than we believed there would be[.]”      Despite the paucity of information, the

intermediary and the investigator spent over a year attempting to identify appellant’s birth


                                               8
father, but, in the end, their efforts were unsuccessful. The intermediary stated: “I have been

unable to reach out to the birth father, because we were unable to identify him based on the

little information we had been provided.” The intermediary’s summary concluded:

       Mr. Pennacchia [the private investigator] also attempted to search for
       professional or educational societies that the alleged birth father could have
       belonged to, and also for women who may have been in the same maternity
       home as the birth mother, and thus may have known her. After those attempts
       were inconclusive, Mr. Pennacchia and I concluded that there is not
       enough information in the file we received from the original agency to
       identify the actual birth father. The information about the birth father is
       sparse, and Mr. Pennacchia and I are doubtful as to the veracity of the little
       information that is provided. For instance, no one at the agency ever met the
       alleged birth father, so they relied solely on self-report from the birth mother
       for information about him. [ONE SENTENCE REDACTED] As a licensed
       social worker working in the field of adoption, my clinical judgment causes me
       to be skeptical of this scenario. I have worked with a number of women who
       have given false information about birth fathers at the time of placement. At
       times, they have done this to protect themselves or the birth fathers; and at
       other times because it is easier than telling a difficult truth.

(Emphasis added.)

       The private investigator, Mr. Pennacchia, was able to use the bits and pieces of

information in the original adoption record to locate and contact the birth mother’s brother,

but the trail to appellant’s birth father went cold, and the mother’s brother adamantly refused

to provide any further information. Mr. Pennacchia summarized:

       I read and re-read the information contained in the original documents from
       the Adoption Agency. I found much of it to be imaginary, embellished, and
       unreliable. [ONE SENTENCE REDACTED] She knew that the man was
       Protestant, the University he graduated from, the city he worked in. I tend to
       believe in what has not been written. The Mexico trip with the girlfriend, most
       likely an alibi to protect someone else. If the birth mother undertook the trip
       with a male colleague from her DC job, would this not throw us off track?

                                              9
       With this in mind, I pointed my attention to the birth mother’s brother.
       According to the original reports, he was the person closest and most
       dedicated to her during the rough times. [TWO SENTENCES REDACTED]
       I wrote him a letter date[d] Aug. 30, 2012, via FedEx overnight (copy
       attached).

       I waited approximately ten days, received no reply[.] I telephoned Mr.
       [REDACTED]. I mentioned the letter, he acknowledged receiving it. I was
       surprised and stunned by his hostility and anger. He requested that I never
       contact him again, that he thought this person (his nephew [i.e., appellant])
       was “barking up the wrong tree”, that so much time had gone by, that we must
       leave he and his sister in peace and [he] terminated the contact. I concluded
       that the information we seek may remain with the mother and uncle.

       After a hearing on January 13, 2014, the guardians ad litem reviewed the summary

reports of the intermediary and the investigator referenced above, and agreed on redactions

that needed to be made to those documents to remove identifying information. The circuit

court reviewed the reports and made additional redactions. On January 28, 2014, the parties

reconvened for a brief hearing, after which the redacted documents were released to

appellant’s counsel. The following colloquy, which is relevant to the issues presented in the

instant appeal, occurred after the court ruled that appellant was entitled to the redacted

reports of the intermediary and the investigator:

       [BY THE COURT]: I’m not entirely sure that there is anything else for the
       Court to do from here, that is to say that perhaps the Court’s role in this
       process is completed at this point.

       [BY APPELLANT’S COUNSEL]: Your Honor? First of all, just to clarify,
       my assumption is that the intermediary was not able to identify, locate, and
       contact the birth father?

       A [BY THE COURT]. That’s correct.


                                             10
Q [BY APPELLANT’S COUNSEL]. Okay.

A [BY THE COURT]. The letter will tell you that, but that is correct.

Q [BY APPELLANT’S COUNSEL]. Okay. And I’m pleasantly surprised to
hear that the investigator made an effort to contact I guess the mother’s
brother, which I think we have some — that’s not new to me that there was a
brother out there. I don’t know who he is, but I heard that at some point. So
that’s encouraging at least that he took certain steps.

A [BY THE COURT]. Right. And I mean, the documents will tell you that
those efforts were complete, let’s just say.

Q [BY APPELLANT’S COUNSEL]. When you say complete, have you
determined —

A [BY THE COURT]. You’ll be able to tell from the letter that the
investigator reached the brother.

Q [BY APPELLANT’S COUNSEL]. Okay. Okay. And, Your Honor, have
you decided if you consider the search to have been exhaustive?

A [BY THE COURT]. Yes, I have. I do believe it is. I believe that’s what
you’ll also get from the letter that the investigator and the intermediary, each
of their letters I guess is what I mean — will be, I think it’s clear — that they
both believe they’ve gone as far as one can expect to go under these
circumstances. I mean, one of the things that’s true here is that [appellant] is
roughly my age. So these people are elderly. So other people who might be
in the picture would also be elderly, well over 80 years old. And so they may
not be alive is my point.

Q [BY APPELLANT’S COUNSEL]. I guess — we wanted to know if — it
sounds like the answer is yes — but just to clarify here that the search was
exhaustive, because all sorts of reasonable leads were followed, as opposed to
if the search had been done differently or better or something like that — you
feel like an exhaustive search has been made?

A [BY THE COURT]. Yes, I do.

Q [BY APPELLANT’S COUNSEL]. Okay.

                                       11
       A [BY THE COURT]. And largely for the reason I just articulated, that it’s
       hard to follow this kind of a trail at this point, 50 years hence, with people who
       are — well, I don’t think it’s anything that’s not in the letter — unwilling to
       cooperate further. So there’s no way to get more information from them. And
       I, frankly, think that the kind of commitment that we make in these cases about
       anonymity in these kinds of adoptions has also to be balanced here. And I
       don’t think there’s any way to go further.

       Q [BY APPELLANT’S COUNSEL]. Okay.

       A [BY THE COURT]. Any way that would be in the — let’s say would be
       compliant with what the statute says about where this trail has to end once
       we’ve done everything that we can. And I believe everything that can be
       done has been done. [. . .]

                                             ***

       — I will say I think the trail has been exhausted. And there’s nothing that
       I can see the Court doing further here. [. . .]

                                             ***

       I’m trying to help you understand that, while I recognize that this result may
       be a disappointment in some ways, because the answer didn’t get reached, I
       see no other avenue to take and no other information in any part of the court
       file that would assist.

(Emphasis added.)

       Three months later, on April 29, 2014, appellant filed a Motion to Release Limited

Additional Information, the denial of which led to this appeal. In that motion, appellant cited

the provision of the April 12, 2012, order that referred to considering the release of additional

information, and appellant argued that, because a diligent and exhaustive search for

appellant’s birth father undertaken by professionals using the unredacted adoption record

proved fruitless, then, by definition, the information in the unredacted record about the birth

                                               12
father was “non-identifying,” and therefore, appellant was entitled to see it. In his motion,

appellant specifically requested a “fresh review” of certain redactions which, he asserted,

appear to pertain only to his birth father. These redactions related to the birth father’s first

name, the university he attended, the name of his employer, race or color, and any

background history that might have been provided in the adoption agency’s 1958

investigation leading up to appellant’s adoption. The specific information that had been

previously redacted and withheld from appellant, which he now asked the court to release

pursuant to FL § 5-3A-40 as “non-identifying” in light of the fact that a professional

investigator with access to that information was unable to identify the birth father, was as

follows:

       Given the search history, revelation to the petitioner of the following few
       redactions pertaining only to his birth father should neither impinge on either
       of his birth parents’ privacy interest nor lead to their identity or location:

              a. In the Court’s own records:

                      i.     On page 7 of the Report of Adoption Investigation dated
                             December 12, 1958, the entry concealed by the black
                             marker redaction of the response to the prompt calling
                             for the first name of “Child’s father.” A copy of the page
                             is attached as Exhibit A.

                      ii.    On page 8 of the same Report of Adoption Investigation,
                             which is a continuation of the section begun on the prior
                             page titled “Circumstances in child’s own family that
                             have bearing on his being available for adoption,”
                             specifically in the third full paragraph on page 8, the
                             redactions concealing what appears to petitioner’s birth
                             father’s school and California employer. A copy of page
                             8 is attached as Exhibit B. In light of the previously

                                              13
             mentioned idea that there may be a correlation between
             petitioner’s chosen profession and that of his birth father,
             any information about where his birth father was
             educated or worked might help to corroborate this
             interesting familial similarity.

b. In the agency records:

      i.     In the Report of Adoption Investigation dated August 1,
             1958, on page 7, the black marker redactions covering
             the name, birthdate and birthplace section concerning
             “Child’s Father”, as well as the sections, going on to the
             following pages 8 and the very top blacked out line of
             page 9, titled “Circumstances in child’s own family that
             have bearing on his being available for adoption” and
             “Physical history of child’s own family.” A copy of the
             pages are attached as Exhibit C. Petitioner is in no
             position to gauge whether there is any material in the
             original, unredacted version of those sections that might
             pertain to his birth father, but if there is, petitioner asks
             the Court here to consider this also as a request for the
             disclosure of such information to the extent it falls within
             the type of material requested by this motion.

      ii.    On the next page of the agency records, the Certification
             of Adoption for Maryland State Department of Health
             shows a blank entry for the prompt on the form calling
             for “Father’s name” or “Race or color.” It is unclear if
             this was redacted or by whom, but if it was, petitioner
             asks the Court to consider a request for a second review
             of that line as well. A copy is at Exhibit D.

      iii.   On page 4 of the report titled “Background history of
             baby” found about six pages from the back of the
             agency’s records, the top of the page has a section about
             “Father.” To the extent any of the information in that
             section was indeed redacted (since it is unclear to the
             undersigned) and may not be considered identifying
             information since it did not yield the birth father’s
             identity, petitioner requests its disclosure. Exhibit E. To

                              14
                            be more specific, in view again of the possible
                            correlation between the professions of the petitioner and
                            his birth father, revelations from prompt numbers 13, and
                            14, in the “Father” section on Exhibit E would be
                            particularly appreciated by the petitioner.

       The motion asked that the court furnish the guardians ad litem with the full,

unredacted records of appellant’s adoption so that the guardians ad litem could review them,

and “recommend to the Court whether the specific requests contained in [appellant’s] motion

should now be considered non-identifying information to which [appellant] is entitled

(without a showing of need) in light of the fact that the Court concluded that the fruitless

search was exhaustive[.]”3 Appellant did not request a hearing, and the court did not conduct

one. Nor does the docket reflect any judicial action on the file until the motion was denied.

       On November 14, 2014, the court denied appellant’s motion, and provided the

following, single-sentence explanation: “There is no further information for the Court to

release to [appellant] as there is no non-identifying information to which [appellant] is

entitled pursuant to Family Law Article §§ 5-3A-40 and 41.” This appeal followed.

                               STANDARD OF REVIEW

       Because this appeal involves the interpretation of a statute, our review is de novo. “A

question of statutory interpretation is reviewed de novo.” Barnes v. Greater Baltimore

Medical Center, Inc., 210 Md. App. 457, 471 (2013). “[W]here an order involves an


       3
        Appellant also asked that if the Court’s records were not the unredacted version, that
the court order the adoption agency to provide the court with the full version of the record.


                                             15
interpretation and application of Maryland constitutional, statutory or case law, our Court

must determine whether the trial court’s conclusions are ‘legally correct’. . . .” Schisler v.

State, 394 Md. 519, 535 (2006); Wash. Suburban Sanitary Comm’n v. Phillips, 413 Md. 606,

618 (2010).

                                       DISCUSSION

                                              I

       At one point in the past, adoption records were not sealed. “[A]doption only became

part of American law in the late nineteenth and early twentieth centuries, and . . . adoption

procedures initially established by state statutes provided neither for confidentiality with

respect to the public nor for secrecy among the parties, but were subsequently amended to

protect the parties from public scrutiny.” Elizabeth J. Samuels, The Idea of Adoption: An

Inquiry into the History of Adult Adoptee Access to Birth Records, 53 RUTGERS L. REV. 367,

368 (2001) (footnotes omitted). “In the mid-1920s, there were virtually no confidentiality

or secrecy provisions in adoption law . . . . By the mid-1930s to the early 1940s, there were

more state provisions for confidentiality with respect to the general public’s access to court

records, but still few provisions for secrecy among the participants.” Id. at 374. However,

“[w]ith respect to court records rather than birth records, contemporary evidence indicates

that by the late 1940s and early 1950s a significant, if not a dramatic, shift had occurred:

court records by that time were apparently closed in many states to all persons.” Id. at 377.




                                             16
       By 1939, Maryland “had foreclosed adult adoptee access to original records.” Id. at

377 n.57. As Professor Samuels noted in the referenced article:

       When one searches the historical record from the 1930s through the 1960s to
       understand how and why the adoption process became cloaked in secrecy —
       specifically why court records in most states came to be closed to all, and birth
       records in many states came to be closed even to adult adoptees — one finds
       through the 1950s a chorus of influential, authoritative voices supporting the
       complete closure of court records while recommending that original birth
       records remain available to adult adoptees. More generally, throughout the
       entire period, one finds that the reasons proffered for confidentiality and
       secrecy focus solely on protecting adoptees from embarrassing disclosure of
       the circumstances of their births and on protecting adoptive parents and their
       adoptive children from being interfered with or harassed by birth parents, as
       it was believed they might be if birth parents and adoptive parents who were
       unknown to one another were to learn one another’s identity. Among the
       legal, social service, and other social science commentators, there appears to
       be no or virtually no discussion of a need to protect birth parents from adult
       adoptees seeking and acquiring information about their birth families.

Id. at 385 (emphasis in original).

       The author of a 2005 note similarly surveyed the history of the closure of adoption

records and placed Maryland among the twenty states, plus the District of Columbia, which

“allow[ed] adoptees to gain access to their adoption records by court order only, subject to

a showing of good cause,” citing the then-applicable FL § 5-329.4 Caroline B. Fleming, Note,

The Open-Records Debate: Balancing the Interests of Birth Parents and Adult Adoptees, 11

WM. & MARY J. WOMEN & L. 461, 472 (2005) (footnotes omitted).


       4
        Prior to the 1984 codification of the Family Law Article, the “special provisions
governing access to sealed adoption records,” which “were first enacted by ch. 387 of the
Acts of 1982,” were “codified at Art. 16, § 85 of the Code.” In re Adoption No. 147 in the
Circuit Court for Montgomery County, 314 Md. 719, 724 (1989).

                                              17
       The statute under which appellant sought relief in this case is FL § 5-3A-40, which

was introduced during the 2005 legislative session as Senate Bill 710 (“SB 710”). SB 710

was entitled the “Permanency for Families and Children Act of 2005,” and it effected a

number of changes in various Maryland statutes. For instance, FL § 5-329 was repealed, and

some of its provisions were transplanted elsewhere, including FL § 5-3A-40. The preamble

to SB 710 provided, as relevant to FL § 5-3A-40, that it was meant to “delineat[e] procedures

for private agency guardianship and adoption” and “restat[e] provisions relating to

records[.]”

        Despite the 2005 changes in the statutes, one aspect that remained constant was the

prohibition against a court releasing information identifying an adoptee’s birth parents. Cf.

(former) FL § 5-329(b) (“The court may not order opened for inspection any part of a record

that contains any information that reveals the location or identity of the individual’s birth

parents.”) with (current) FL § 5-3A-40(b) (“A court may not order opened for inspection

under this section any part of a record that contains identifying information.”).

       Appellant contends that the circuit court necessarily erred in denying his motion

because the court misinterpreted the statutory definition of “identifying information.” He

argues that, if the court-appointed intermediary, and the professional investigator she hired,

were unable to successfully use the information that has been redacted and withheld from

appellant to identify or locate appellant’s birth father, then, logic compels the conclusion that

the redacted information appellant seeks — which did not “reveal[ ] the identity or location


                                               18
of an individual” — is not “identifying information” within the purview of the statute, and

should now be made available to him as contemplated by the circuit court’s order of April

12, 2012.

       Key principles governing statutory construction were summarized as follows by the

Court of Appeals in Lockshin v. Semsker, 412 Md. 257, 274-77 (2010) (citations omitted):

              The cardinal rule of statutory interpretation is to ascertain and effectuate
       the real and actual intent of the Legislature. A court’s primary goal in
       interpreting statutory language is to discern the legislative purpose, the ends
       to be accomplished, or the evils to be remedied by the statutory provision
       under scrutiny.

               To ascertain the intent of the General Assembly, we begin with the
       normal, plain meaning of the language of the statute. If the language of the
       statute is unambiguous and clearly consistent with the statute’s apparent
       purpose, our inquiry as to legislative intent ends ordinarily and we apply the
       statute as written, without resort to other rules of construction. We neither add
       nor delete language so as to reflect an intent not evidenced in the plain and
       unambiguous language of the statute, and we do not construe a statute with
       “forced or subtle interpretations” that limit or extend its application.

               We, however, do not read statutory language in a vacuum, nor do we
       confine strictly our interpretation of a statute’s plain language to the isolated
       section alone. Rather, the plain language must be viewed within the context
       of the statutory scheme to which it belongs, considering the purpose, aim, or
       policy of the Legislature in enacting the statute. We presume that the
       Legislature intends its enactments to operate together as a consistent and
       harmonious body of law, and, thus, we seek to reconcile and harmonize the
       parts of a statute, to the extent possible consistent with the statute’s object and
       scope.

               Where the words of a statute are ambiguous and subject to more than
       one reasonable interpretation, or where the words are clear and unambiguous
       when viewed in isolation, but become ambiguous when read as part of a larger
       statutory scheme, a court must resolve the ambiguity by searching for
       legislative intent in other indicia, including the history of the legislation or

                                               19
       other relevant sources intrinsic and extrinsic to the legislative process. In
       resolving ambiguities, a court considers the structure of the statute, how it
       relates to other laws, its general purpose, and the relative rationality and legal
       effect of various competing constructions.

              In every case, the statute must be given a reasonable interpretation, not
       one that is absurd, illogical, or incompatible with common sense.

       Here, appellant contends that the statutory phrase “identifying information” should

be interpreted to mean information that directly identifies the birth parent rather than

information that may lead to the discovery of the identity of the birth parent. Appellant

emphasizes that the General Assembly defined “identifying information” to mean

“information that reveals the identity or location of an individual.” In appellant’s view, the

legislature’s use of the word “reveals” rather than “leads to,” or even “could reveal,” is

significant.

       But we are not persuaded that the phrase should be interpreted as narrowly as

appellant urges. The General Assembly did not say “directly reveals” or “immediately

reveals” or “independently reveals.” And we are not persuaded that it was the intent of the

legislature to restrict the definition of identifying information in that manner. It seems to us

that there could be many items of information that do not, when considered in isolation,

reveal the identity of an individual, but could nevertheless provide key identifying

information to a party seeking to identify a parent. We are not persuaded that the General

Assembly intended that every bit of information must be released unless the identity of the

person is immediately apparent from that particular item of information.


                                              20
       We have considered whether we might find guidance from the statute’s enumeration

of the policies and purposes supporting the enactment of Family Law Title 5, Subtitle 3A.

When the General Assembly passed Subtitle 3A to Title 5 of the Family Law Article, it

explained, at § 5-3A-03, its “purpose, aim, or policy in enacting” this particular statute as

follows:

       (a)    The General Assembly finds that the policies and procedures of this
              subtitle are desirable and socially necessary.

       (b)    The purposes of this subtitle are to:

              (1)    timely provide permanent and safe homes for children
                     consistent with their best interests;

              (2)    protect children from unnecessary separation from their
                     parents;

              (3)    ensure adoption only by individuals fit for the
                     responsibility;

              (4)    protect parents from making hurried or ill-considered
                     agreements to terminate parental rights;

              (5)    protect prospective adoptive parents by providing them
                     information about prospective adoptees and their
                     backgrounds; and

              (6)    protect adoptive parents from a future disturbance of
                     their relationship with adoptees by former parents.

       Although this statement of policy and purpose makes no mention of protecting the

identities of birth parents, it provides little guidance about protecting the identity of any




                                             21
person. And the statutory definition of protected “identifying information” is applicable to

any “individual” in this subtitle, not just birth parents.

       We note that the General Assembly has adopted a broad definition of the term

“identifying information” in connection with the statutory crime of identity fraud. Maryland

Code (2002, 2012 Repl. Vol., 2014 Supp. ), Criminal Law Article, § 8-301(a)(6) provides

the following definition:

              (6)     (i) “Personal identifying information” includes a name, address,
       telephone number, driver’s license number, Social Security number, place of
       employment, employee identification number, health insurance identification
       number, medical identification number, mother’s maiden name, bank or other
       financial institution account number, date of birth, personal identification
       number, unique biometric data, including fingerprint, voice print, retina or iris
       image or other unique physical representation, digital signature, credit card
       number, or other payment device number.

                     (ii) “Personal identifying information” may be derived from any
       element in subparagraph (i) of this paragraph, alone or in conjunction with
       any other information to identify a specific natural or fictitious individual.

Although this statutory definition was adopted specifically to address identity fraud, it

illustrates that information that does not independently reveal a person’s identity can

nevertheless be considered personal identifying information.

       Consequently, we conclude that a broader definition of the identifying information

protected from disclosure under FL § 5-3A-01(d) is more likely the legislative intent, and that

“reveals” should be construed to mean “could reasonably lead to the discovery of” the

identity of the protected individual.



                                               22
       Assuming that to be the proper definition of identifying information, we are

nevertheless unable to effectively review whether the circuit court applied that definition

when it considered appellant’s motion. The court provided no explanation of why the court

concluded that any of the specific bits of redacted information requested by appellant were

deemed to be “identifying information” even though the aggregate of such redacted

information did not enable the investigator and intermediary to identify the birth father. The

court’s denial noted simply that “[t]here is no further information for the Court to release to

[appellant] as there is no non-identifying information to which [appellant] is entitled pursuant

to Family Law Article §§ 5-3A-40 and 41.” Appellant’s motion had requested “a fresh

review” of specific redactions in the records, which were redactions appellant believed

“pertained only to his birth father.” The circuit court’s blanket denial gives us no clue

whether appellant’s belief was right or wrong, and even if he was right, why the court

deemed each redaction to be information “that reveals the identity or location of an

individual.”

       Appellant asked only for the information that had been redacted from the record as

it pertained to his birth father. It may well be that there is no such information. It may be

that the redacted information is somehow identifying information relative to someone else.

But we cannot determine, on the basis of this record, whether and to what extent the trial

court conducted an item by item analysis of the request.




                                              23
       In Sumpter v. Sumpter, 427 Md. 668 (2012), a mother contended that she was

prejudiced at her custody trial in the Circuit Court for Baltimore City because that court

apparently had an unwritten policy or rule sharply restricting access to reports prepared by

the court’s custody-evaluation unit. According to the mother, only counsel for the parties —

not the parties themselves — were permitted to view a copy of such a report at the Family

Division Clerk’s Office, during business hours only. Counsel could not copy the report, and

could only make notes of the report’s contents. Counsel could not copy verbatim passages.

Apparently, unrepresented parties were allowed to view only the portions of the report that

pertained to themselves, not the opposing party.          The Court of Appeals expressed

reservations about the propriety of this unwritten policy, but concluded ultimately that a

remand, without affirmance or reversal, was necessary because “[e]ffective review of the

Circuit Court policy or rule is not possible given the paucity of the present record.” Id. at

683. In its remand decision, the Court of Appeals specifically made reference to Maryland

Rule 16-1009:

       When sealing or limiting access to a case record, a trial judge must make
       findings about the interest sought to be protected from inspection, supported
       by specific findings. Md. Rule 16–1009 (d)(2); see also Balt. Sun Co. v.
       Colbert, 323 Md. 290, 305, 593 A.2d 224, 231 (1991) (citing In re Knight
       Publ’g Co., 743 F.2d 231, 235 (4th Cir.1984) (“A court ruling on a motion to
       seal judicial records should articulate the interest sought to be protected by the
       seal, supported by specific findings.”)). When determining whether to preclude
       or limit inspection of a case record, as was the case here, the trial judge must
       consider “whether a special and compelling reason exists” to justify restricted
       access. Md. Rule 16–1009(d)(4)(A). The trial court’s final order that precludes
       or limits inspection of a case record “shall be as narrow as practicable in scope
       and duration to effectuate the interest sought to be protected by the order.” Md.

                                              24
       Rule 16–1009(d)(3); see also Colbert, 323 Md. at 306, 593 A.2d at 231.
       Moreover, the trial court must state why alternatives to sealing or limiting
       access to the case record were rejected. Balt. Sun v. Thanos, 92 Md. App. 227,
       246, 607 A.2d 565, 574 (1992) (discussing requirements for sealing a
       pre-sentencing report in a first-degree murder case).

               The limited record before us does not illuminate sufficiently the full
       contours of the Circuit Court policy or rule, its origin, the balancing of the
       interests sought to be protected by it against competing interests, whether less
       restrictive alternatives were considered and why they were rejected, and any
       special or compelling reasons to prohibit the parties’ attorneys from receiving
       a copy of the custody investigation report. Effective review of the Circuit
       Court policy or rule is not possible given the paucity of the present record.
       Thanso, 92 Md. App. at 246, 607A.2d at 574. Therefore, remand to the Circuit
       Court for supplementation of the record is appropriate. Colbert, 323 Md. at
       307, 593 A.2d at 232; Thanos, 92 Md. App. at 246, 607 A.2d at 574.

Id. at 682-83 (footnotes omitted.)

       As in Sumpter, here, the limited record before us does not reveal enough about the

circuit court’s analysis of the requested information for us to determine whether the court’s

ruling was sound. Accordingly, we remand this case pursuant to Maryland Rule 8-604(d),

without affirmance or reversal, for the circuit court to make findings comparable to those

required in Sumpter. The court should specifically address each of the redactions that

appellant identified, and either make the redacted information available or explain why the

redacted information constitutes identifying information which must be withheld.

                                              II

       In his second contention on appeal, appellant asserts that the court abused its

discretion, and violated Rule 16-1009, when it failed to issue written findings explaining its

denial of his motion. We note that appellant made no mention of Rule 16-1009 in the

                                             25
motion which is the subject of this appeal, and he raised no argument in the circuit court

regarding the application of Rule 16-1009 to the motion that is the subject of this appeal.

Consequently, this issue is not preserved for appellate review.

                                   JUDGMENT NEITHER AFFIRMED NOR
                                   REVERSED;    CASE REMANDED TO THE
                                   CIRCUIT COURT FOR MONTGOMERY
                                   COUNTY FOR FURTHER PROCEEDINGS
                                   CONSISTENT WITH THIS OPINION. THE
                                   COURT SHOULD SPECIFICALLY ADDRESS
                                   EACH OF THE REDACTIONS THAT
                                   APPELLANT IDENTIFIED, AND EITHER MAKE
                                   THE REDACTED INFORMATION AVAILABLE
                                   OR EXPLAIN WHY THE REDACTED
                                   INFORMATION CONSTITUTES IDENTIFYING
                                   INFORMATION WHICH MUST BE WITHHELD.
                                   COSTS TO BE PAID BY APPELLANT.




                                            26